Article 78 proceeding for review of orders of State Department of Social Services and city Department of Social Services transferred to this court by order of Supreme Court, New York County, entered June 7, 1977, is unanimously held in abeyance for 30 days following the date of the order hereon. Pursuant to CPLR 7804 (subd [e]), respondents, State and city Commissioners of Social Services, are directed, within 30 days after the date of this order, to supplement their answers by supplying the following materials to correct defects or omissions in their answers: (a) A correct or corrected copy of the first full paragraph on page 2 of the "Decision Ater Fair Hearing” dated October 19, 1976. (b) A statement of the respect in which "the method of recoupment is modified” in the next paragraph of said decision of October 19, 1976, including, particularly, a statement of the amount and the rate of recoupment ordered by the local agency and the respect in which the State agency has modified it. Concur—Lupiano, J. P., Silverman, Evans, Lane and Sandler, JJ.